DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                          
                                                         Oath/Declaration
2.   The oath/declaration filed on 12/29/2020 is acceptable.
                                                                  Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                            Information Disclosure Statement
3.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/29/2020.
                                                           Specification
4.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                            Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.    Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al., hereafter “Matsumura” (U.S. Publication No. 2008/0093602 A1).
     Regarding claim 1, Matsumura discloses a display apparatus comprising: 
               a substrate (SUB); 
                a thin-film transistor (NMOSFET) on the substrate (SUB), wherein the thin-film transistor (NMOSFET) includes a semiconductor layer (PSI) and a gate electrode (GT) overlapping the semiconductor layer (PSI) with a first insulating layer (GI) between the gate electrode (GT) and the semiconductor layer (PSI); and 
                a display element (OLE, Fig. 24C) is a component electrically connected (by SD) to the thin-film transistor (NMOSTFT), wherein 
                 the gate electrode (GT) includes: a first lower layer (GMB, Titanium); and a first upper layer (GMT (MoW)) on the first lower layer (GMB (Titanium)) and including a different material from the first lower layer (GMB), and 
                  the first lower layer (GMB) has a first thickness from an upper surface of the first insulating layer (GI), and 
                  the first upper layer (GMB) has a second thickness from an upper surface of the first lower layer (GMT), wherein the second thickness is greater than the first thickness (e.g. Fig. 2C and 24C and para [0079]).
       Regarding claim 12, Matsumura discloses wherein the display element comprises: a pixel electrode (PX) electrically connected to the thin-film transistor (NMOSTFT); an intermediate layer on the pixel electrode (PX); and an opposite electrode (CD) on the intermediate layer (e.g. Fig. 24C).
      Regarding claim 13, Matsumura discloses wherein the substrate (SUB) comprises a glass material or a polymer resin (e.g. Fig. 2C and para [0077]).
6.    Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al., hereafter “Kawakami” (U.S. Publication No. 2007/0215867 A1).
     Regarding claim 14, Kawakami discloses a display apparatus comprising: 
               a substrate (50); 
              a first insulating layer (51a/51b, para [0177]) on the substrate (50); and 
              a gate electrode (54, para [0186]) on the first insulating layer (51a/51b), wherein the gate electrode (64) includes: 
                     a plurality of first lower layers (more layers can use for the lower layers) including tungsten (V) or a tungsten alloy; and 
                     a plurality of first upper layers (more layers can use for the upper layers) including molybdenum (Mo), wherein the plurality of first lower layers is alternately stacked with the plurality of first upper layers, and 
              one of the plurality of first lower layers is closest to the substrate (50) (see para [0187] of Kawakami discloses the gate electrode 54 is formed with a single layer in this embodiment mode, it may be formed to have a laminated structure including two or more layers, such as a lower layer made from tungsten and an upper layer made from molybdenum).(e.g. Fig. 2C and para [0187]).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumura in view of Kawakami et al., hereafter “Kawakami” (U.S. Publication No. 2007/0215867 A1).
      Regarding claim 2, Matsumura discloses the features of the claimed invention as discussed above including the first thickness of the lower layer is 30 nm and the thickness of the upper layer is 150 nm (para [0079[) while the applicant claimed the first thickness in a range of about 250 to about 1200 angstroms and the second thickness in a range of about 2000 to about 2500 angstroms.
      However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the first and second thickness are within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
     Matsumura discloses the features of the claimed invention as discussed above, but does not disclose wherein the first lower layer includes tungsten (W) or a tungsten alloy, the first upper layer includes molybdenum (Mo).
     Kawakami, however, discloses the first lower layer includes tungsten (W) or a tungsten alloy, the first upper layer includes molybdenum (Mo), (e.g. Fig. 2A and para [0187]).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the lower and upper gate electrode teaching of Kawakami with Matsumura because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the characteristic of the gate electrode. MPEP 2144.06.
8.    Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumura in view of Yoon et al., hereafter “Yoon” (U.S. Publication No. 2016/0064462 A1).
      Regarding claim 4, Matsumura discloses the features of the claimed invention as discussed above, but does not disclose further comprising: a storage capacitor including: the gate electrode; and an upper electrode overlapping the gate electrode with a second insulating layer between the upper electrode and the gate electrode.
     Yoon, however, discloses further comprising: a storage capacitor including: the gate electrode (130g); and an upper electrode (C2) overlapping the gate electrode (130g) with a second insulating layer (ILD1) between the upper electrode (C2) and the gate electrode (130g) (e.g. Fig. 3 and para [0073]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Matsumura to provide further comprising: a storage capacitor including: the gate electrode; and an upper electrode overlapping the gate electrode with a second insulating layer between the upper electrode and the gate electrode as taught by Yoon for a purpose of securing the sufficient storage capacity of the storage capacitor.
9.    Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumura in view of CHOI et al., hereafter “CHOI” (U.S. Publication No. 2012/0104405 A1).
      Regarding claim 8, Matsumura discloses the features of the claimed invention as discussed above, but does not disclose further comprising: a storage capacitor including: a lower electrode on the substrate; and an upper electrode overlapping the lower electrode with a second insulating layer between the upper electrode and the lower electrode, wherein the lower electrode is spaced apart from the gate electrode.
     CHOI, however, discloses further comprising: a storage capacitor (StgC1) including: a lower electrode (115) on the substrate (110); and an upper electrode (118) overlapping the lower electrode (115) with a second insulating layer (116) between the upper electrode (118) and the lower electrode (115), wherein the lower electrode (115) is spaced apart from the gate electrode (120) (e.g. Fig. 1J and para [0045]-[0046]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Matsumura to provide further comprising: a storage capacitor including: a lower electrode on the substrate; and an upper electrode overlapping the lower electrode with a second insulating layer between the upper electrode and the lower electrode, wherein the lower electrode is spaced apart from the gate electrode as taught by CHOI for a purpose of securing the sufficient storage capacity of the storage capacitor.
10.    Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawakami in view of Matsumura et al., hereafter “Matsumura” (U.S. Publication No. 2008/0093602 A1).
      Regarding claims 15-16, Matsumura discloses the features of the claimed invention as discussed above, but does not disclose wherein a thickness of each of the plurality of first upper layers is greater than a thickness of each of the plurality of first lower layers, wherein a thickness of the gate electrode is in a range of about 2250 A to about 8200 A.
     Matsumura, however, discloses wherein a thickness of each of the plurality of first upper layers is greater than a thickness of each of the plurality of first lower layers (e.g. Fig. 2C and para [0079]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Kawakami to provide a thickness of each of the plurality of first upper layers is greater than a thickness of each of the plurality of first lower layers as taught by Matsumura for a purpose of reducing the resistance of the gate electrode.
      Kawakami and Matsumura disclose the features of the claimed invention as discussed above including wherein a thickness of the gate electrode is about 180 nm (by adding GMB and GMT in para [0079] and Fig. 2C) while the applicant claimed in a range of about 2250 A to about 8200 A.
      However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the thickness of the gate electrode is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
11.    Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kawakami in view of Yoon et al., hereafter “Yoon” (U.S. Publication No. 2016/0064462 A1).
      Regarding claim 18, Matsumura discloses the features of the claimed invention as discussed above, but does not disclose further comprising: a storage capacitor including: the gate electrode; and an upper electrode overlapping the gate electrode with a second insulating layer between the upper electrode and the gate electrode
      Yoon, however, discloses further comprising: a storage capacitor including: the gate electrode (130g); and an upper electrode (C2) overlapping the gate electrode (130g) with a second insulating layer (ILD1) between the upper electrode (C2) and the gate electrode (130g) (e.g. Fig. 3 and para [0073]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Matsumura to provide further comprising: a storage capacitor including: the gate electrode; and an upper electrode overlapping the gate electrode with a second insulating layer between the upper electrode and the gate electrode as taught by Yoon for a purpose of securing the sufficient storage capacity of the storage capacitor.

12.    Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawakami in view of CHOI et al., hereafter “CHOI” (U.S. Publication No. 2012/0104405 A1).
      Regarding claims 23-24, Matsumura discloses the features of the claimed invention as discussed above, but does not disclose further comprising: a storage capacitor including: a lower electrode on the substrate; and an upper electrode overlapping the lower electrode with a second insulating layer between the upper electrode and the lower electrode, wherein the lower electrode is spaced apart from the gate electrode.
     CHOI, however, discloses further comprising: a storage capacitor (StgC1) including: a lower electrode (115) on the substrate (110); and an upper electrode (118) overlapping the lower electrode (115) with a second insulating layer (116) between the upper electrode (118) and the lower electrode (115), wherein the lower electrode (115) is spaced apart from the gate electrode (120) (e.g. Fig. 1J and para [0045]-[0046]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Matsumura to provide further comprising: a storage capacitor including: a lower electrode on the substrate; and an upper electrode overlapping the lower electrode with a second insulating layer between the upper electrode and the lower electrode, wherein the lower electrode is spaced apart from the gate electrode as taught by CHOI for a purpose of securing the sufficient storage capacity of the storage capacitor.
                                                      Allowable Subject Matter
13.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 3, 5-7, 10-11, 17 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the tungsten alloy of the first lower layer includes tungsten (W) and a first element, an amount of the first element in the tungsten alloy is less than about 50 wt%, and the first element is selected from titanium (Ti), zirconium (Zr) and hafnium (Hf) as cited in claim 3 and wherein the upper electrode includes: a second lower layer; and a second upper layer on the second lower layer and including a different material from the second lower layer, the second lower layer has a third thickness from an upper surface of the second insulating layer, and the second upper layer has a fourth thickness from an upper surface of the second lower layer, wherein the fourth thickness is greater than the third thickness as cited in claim 5 and wherein the gate electrode further includes: a third lower layer on the first upper layer; and a third upper layer on the third lower layer and including a different material from the third lower layer, the third lower layer has a fifth thickness from an upper surface of the first upper layer, and the third upper layer has a sixth thickness from an upper surface of the third lower layer, wherein the sixth thickness is greater than the fifth thickness as cited in claim 10 and wherein the tungsten alloy of the gate electrode includes tungsten (V) and a first element, an amount of the first element in the tungsten alloy is less than about 50 wt%, and the first element is selected from titanium (Ti), zirconium (Zr) and hafnium (Hf) as cited in claim 17 and wherein the upper electrode is on the second insulating layer, the upper electrode includes: a plurality of second lower layers including tungsten (W) or a tungsten alloy; and a plurality of second upper layers including molybdenum (Mo), the plurality of second lower layers is alternately stacked with the plurality of second upper layers, and one of the plurality of second lower layers is closest to the substrate as cited in claim 19.
        Claims 6-7, 11 and 20-22 are directly or indirectly depend on claims 5, 10 and 19, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892